UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4045


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTOINE CHARLES CARR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00098-TDS-1)


Submitted:   September 16, 2014           Decided:   September 25, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY & JOHNSON, LLP, Greensboro, North
Carolina for Appellant. Ripley Rand, United States Attorney,
Stephen T. Inman, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Antoine        Charles       Carr    appeals        the    210-month            sentence

imposed following his conviction by a jury of possession of a

firearm and ammunition by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012), and possession of cocaine base, in

violation of 21 U.S.C. § 844(a) (2012).                              On appeal, Carr argues

only     that    the      district      court       erred      in    imposing         a    sentencing

enhancement under the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e) (2012), because he lacked the requisite number

of   predicate        convictions         in    light        of     our    decision        in     United

States v. Davis, 720 F.3d 215 (4th Cir. 2013).                                  We affirm.

                We        review        de      novo          questions           of        statutory

interpretation            involving      the        application           of    the    ACCA.        See

United States v. Washington, 629 F.3d 403, 411 (4th Cir. 2011);

United States v. Carr, 592 F.3d 636, 639 n.4 (4th Cir. 2010).

Similarly,           we        review        issues          relying           upon       the      legal

interpretation            of     the   Guidelines        de    novo.           United      States    v.

Carter, 601 F.3d 252, 254 (4th Cir. 2010).

                A defendant is classified as an armed career criminal

if he has “three previous convictions . . . for a violent felony

or   a   serious          drug    offense,      or      both,       committed         on    occasions

different       from       one     another.”            18    U.S.C.       § 924(e)(1).              The

statute does not define “conviction,” except to include juvenile



                                                    2
delinquency cases involving violent felonies.                          See 18 U.S.C.

§ 924(e)(2)(C).

               In contrast, a defendant is properly classified as a

career offender if, among other requirements, he “has at least

two prior felony convictions for either a crime of violence or a

controlled       substance       offense.”         U.S.       Sentencing      Guidelines

Manual    (“USSG”)      § 4B1.1(a)     (2012).           At    least    two    of   these

convictions      must     carry   sentences       that     are    counted     separately

under USSG § 4A1.2 (Definitions and Instructions for Computing

Criminal History).         USSG § 4B1.2(c).

               In Davis, we held that “a consolidated sentence under

North Carolina law is a single sentence for purposes of the

career offender enhancement.”            720 F.3d at 216.              We reached this

conclusion based in large measure upon the plain language of

USSG     § 4B1.2(c),       requiring    predicate          convictions        to    carry

sentences that are counted separately.                        The ACCA contains no

similar       language,    but    instead       requires      only   three    predicate

“convictions.”          We are not persuaded by Carr’s argument that

“conviction”      and     “sentence”    are      materially        indistinguishable;

the term “conviction” primarily focuses on the determination of

a defendant’s guilt or innocence, while “sentence” is mainly

concerned with the punishment imposed upon a finding of guilt.

We     also    note    that   the    North       Carolina        statute    authorizing

consolidated          criminal      sentences        specifically           defines     a

                                            3
consolidated    judgment   as   resulting   from    multiple   convictions.

See N.C. Gen. Stat. § 15A-1340.15 (2013).           As the district court

properly determined, Davis does not apply to the ACCA, and Carr

had the requisite number of ACCA predicate convictions despite

his consolidated criminal judgment.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4